     9:14-cv-03699-RMG         Date Filed 06/23/20      Entry Number 132       Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

UNITED STATES OF AMERICA ET.        )
AL., EX REL., SCARLETT LUTZ AND     )
KAYLA WEBSTER,                      )
                                    )
                Plaintiff/Relators, )                Civil Action No.: 9:14-cv-3699-RMG
                                    )
             v.                     )
                                    )
LABORATORY CORPORATION OF           )
AMERICA HOLDINGS,                   )
                                    )
                       Defendant. )


   METROLINA MEDICAL ASSOCIATES, P.A.’S RESPONSE TO PLAINTIFF’S
  MOTION TO COMPEL PRODUCTION OF DOCUMENTS FROM THIRD PARTY
              METROLINA MEDICAL ASSOCIATES, P.A.

       Metrolina Medical Associates, P.A. (“Metrolina”), a non-party in the above case,

responds to the Plaintiff’s Motion to Compel Production of Documents pursuant to a Subpoena

to Metrolina dated May 7, 2020, a copy of which is attached hereto as Exhibit 1 (“Subpoena”), as

follows:

       Following a series of conversations and exchange of emails between counsel for the

Plaintiff and Metrolina, (copies of which are attached as Exhibit 2), Metrolina prepared and

served a five (5) page objection to the Subpoena dated May 19, 2020 (“Objection”) citing

numerous federal cases requiring the Plaintiff to reimburse a non-party, like Metrolina, for legal

expenses incurred in complying with a lengthy, complex nine (9) page Subpoena. See Exhibit 3.

       In response to the copious case law cited in Metrolina’s Objection, Plaintiff sent a terse,

dismissive email on June 8, 2020, threatening to file a Motion to Compel without citing one case

supporting his onerous and unfair opinion, a copy of which is attached hereto (along with

Metrolina’s good faith response) as Exhibit 4.

                                                 1
     9:14-cv-03699-RMG         Date Filed 06/23/20       Entry Number 132         Page 2 of 3




       As stated in the Motion to Compel, this is the second (2nd) Subpoena served by Plaintiff’s

on Metrolina and its owner, Rajesh Kedar, MD. The first was dated March 6, 2020 and is

attached as Exhibit 1 to the Plaintiff’s Motion to Compel.

       Rightfully, when served with a complex, nine (9) page Federal Court Subpoena, from one

of the largest law firms in the country, Rajesh Kedar, MD, the owner of Metrolina, sought legal

counsel to advise him and Metrolina on how to response.

       As the Court can see from a review of Exhibits 2 and 3, Metrolina and its counsel have

acted in good faith and have solicited the cooperation of the Plaintiff in each and every email

sent. For example, in my email to Plaintiff’s counsel dated April 17, 2020, after reviewing their

1st Subpoena (10 pages) and prior to the service of the 2nd Subpoena, I stated:

              “I am concerned about the time and expense associated with

              complying with your new Subpoena. I have at least one thousand

              (1,000) documents, in my… files, related to the HDL case, that

              ‘could be’ responsive to your Subpoena. It will take time to review

              each document and make a determination if it is responsive to one

              or more of the numerous requests made in your Subpoena.”

              “Since my client… [is] not a party to the Lutz litigation, it should

              not incur any out of pocket expense (to include legal expenses) to

              comply with your Subpoena.         How does your client plan to

              compensate me and my clients as we attempt to timely comply with

              your anticipated Subpoena…”

              “Hopefully we can reach a mutual agreement in good faith, to

              address this important issue…”


                                                 2
     9:14-cv-03699-RMG         Date Filed 06/23/20      Entry Number 132       Page 3 of 3



       That offer was rejected by the Plaintiff.

       Plaintiff acknowledges that Metrolina has previously incurred legal expenses in

responding to a Civil Investigative Demand (CID No. 2016-D-23) dated 8-17-2016 and to a

Subpoena for documents and Interrogatories dated November 7, 2016 in the companion case of

United States ex. rel. Dr. Michael Mayes, et.al v. Berkeley Heartlab, Inc., et. al., Civil Action

No. 9-14-cv-00230. As such, much of the information subpoenaed could have been obtained

from the U.S. Attorney’s office for the District of South Carolina or the US Department of

Justice who is a party to the litigation without inconveniencing and burdening Metrolina and its

owner, Dr. Rajesh Kedar, with reviewing and responding to two (2) complex and onerous

Subpoenas.

       I trust that the Court will find a fair and equitable manner to protect Metrolina, a small

medical practice and a non-party in the pending litigation, from legal expenses incurred in

responding to Plaintiff’s Motion to Compel and in responding to the two complex subpoenas

referenced above.

                                              Respectfully submitted,


                                              s/ David A. Anderson
                                              Frederick A. Crawford, Esquire
                                              Federal ID: 0352
                                              fcrawford@richardsonplowden.com
                                              David A. Anderson, Esquire
                                              Federal I.D. #6775
                                              danderson@richardsonplowden.com
                                              RICHARDSON PLOWDEN & ROBINSON, P.A.
                                              1900 Barnwell Street (29201)
                                              Post Office Drawer 7788
                                              Columbia, South Carolina 29202
                                              (803) 771-4400

                                              ATTORNEYS FOR METROLINA MEDICAL
                                              ASSOCIATES, P.A.

June 23, 2020

                                                   3
